 

Exhibit 10.2

 

DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT (this “Agreement”) is dated as of April 5, 2019
by and between HEP Investments LLC, a Michigan limited liability company (the
“Lender”), and Zivo Bioscience, Inc., a Nevada corporation (the “Company”).

 

BACKGROUND

 

A.Pursuant to a Loan Agreement dated December 2, 2011, as amended (the “Loan
Agreement”), the Company is indebted to the Lender in the approximate amount of
$22,094,427 as of March 31, 2019, represented by Convertible Secured Promissory
Notes issued from time to time (the “Convertible Notes”) which bear interest at
the rate of 11% and are due April 1, 2019. The Lender also is the holder of a
number of warrants (the “Warrants”) which entitle the Lender to purchase
approximately 72,000,000 shares of the Company’s common stock, in addition to
the common shares into which Convertible Notes are convertible. The Company’s
debt to the Lender is secured by a Security Agreement and other security
documents as set forth in the Loan Agreement.  

 

B.The Company believes that various features of its borrowing arrangement make
the raising of capital from other sources more difficult, and that the
conversion of a significant portion of the Convertible Notes will be required
for the Company to raise needed capital from sources other than the Lender.  

 

NOW, THEREFORE, the parties agree as follows:

 

1.Conversion of the Convertible Notes The Lender hereby agrees that its
Convertible Notes shall be converted into shares of common stock of the Company
(on the terms and otherwise in accordance with the terms set forth in the Loan
Documents (as defined in the Loan Agreement)) automatically and without any
further action on the part of Lender upon, and concurrently with, the closing by
the Company of the sale of at least $25 million in common shares to one or more
third party investors (the “Capital Raise”); provided, however, that,
notwithstanding the foregoing, up to $6,000,000 of the aggregate principal
amount of the Convertible Notes may remain outstanding in accordance with their
terms after the Capital Raise. 

 

2.Modification of Agreements.Upon the conversion of the Convertible Notes as
provided above, Lender and the Company agree to take all necessary and
appropriate action to appropriately amend or terminate the various agreements
pursuant to which the Convertible Notes were issued, including, if and only if
all of the Convertible Notes are converted in the Capital Raise, all actions
necessary to release any and all security interests held by Lender relating to
the Company’s tangible or intangible assets.  

 

3.Miscellaneous Provisions. 

 

(a)Survival The agreements, undertakings, representations, warranties, and
obligations contained in this Agreement shall survive the consummation of all
transactions contemplated by this Agreement, and this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, personal representatives, successors and assigns. 

 

(b) Further Assurances The parties agree (i) to furnish upon request to each
other such further information, (ii) to execute and deliver to each other such
other documents, and (iii) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.  

 

(c) Counterparts This Agreement may be signed in any number of counterparts with
the same effect as if the signature on each such counterpart were upon the same
instrument. 

 

(d) Successors and Assigns This Agreement shall be binding upon and inure solely
to the benefit of each party and its or his respective successors and assigns.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement. 

--------------------------------------------------------------------------------



 

 

(e) Governing Law: Jurisdiction and Venue. All issues and questions concerning
the application, construction, validity, interpretation and enforcement of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Michigan or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Michigan. 

 

(f) Submission to Jurisdiction. The parties hereby agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby, whether in contract, tort or otherwise, shall be brought in
the courts of Oakland County, Michigan, so long as one of such courts shall have
subject-matter jurisdiction over such suit, action or proceeding, and that any
cause of action arising out of this Agreement shall be deemed to have arisen
from a transaction of business in the State of Michigan. Each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum.  

 

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE REDEEMED UNIT AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. 

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
and all of which taken together will constitute one instrument. The parties
acknowledge that copies of this Agreement, including signatures to the
Agreement, which are reproduced or transmitted via facsimile, by electronic mail
in PDF form, or by any other electronic means designed to preserve the original
graphic and pictorial appearance of a document, will be deemed to have the same
effect as physical delivery of the paper document bearing the original
signatures.  

 

(i) Amendments This Agreement may be amended, supplemented or changed only by an
agreement in writing which makes specific reference to this Agreement or the
agreement delivered pursuant hereto, as the case may be, and which is signed by
the party against whom enforcement of any such amendment, supplement or
modification is sought. 

 

(j) Entire Agreement This Agreement, together with the other agreements
contemplated hereby, constitutes the full and entire understanding and agreement
among the parties with respect to the transactions contemplated in this
Agreement, and supersede all prior representations, warranties, discussions,
understandings or agreements relating thereto, all of which are hereby declared
to be null and void and of no further force or effect. 

 

EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT HE OR IT HAS HAD
ADEQUATE OPPORTUNITY AND TIME TO READ AND REVIEW THIS AGREEMENT AND THE
INSTRUMENTS AND AGREEMENTS REFERENCED HEREIN, TO CONSIDER THEIR EFFECT, AND TO
HAVE THEM REVIEWED BY LEGAL COUNSEL. EACH PARTY IS, THEREFORE, KNOWINGLY AND
VOLUNTARILY ENTERING INTO THIS AGREEMENT.

 

[Signature page follows]

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

LENDER

 

HEP INVESTMENTS LLC

 

a Michigan liability company

 

 

By:

/s/ Laith Yaldoo

Name:

Laith Yaldoo

Its:

Manager

 

 

 

COMPANY

 

ZIVO BIOSCIENCE, INC.

 

a Nevada corporation

 

 

By:

/s/ Andrew A. Dahl

Name:

Andrew A. Dahl

Its:

President

 